George, J.
This was a prosecution for homicide. The case against the accused depended solely upon circumstantial evidence. The motion for new trial contains only the usual general grounds. Held, that the evidence, though circumstantial, is sufficient to exclude every other reasonable hypothesis save that of .the guilt .of the accused, and the court did not err in refusing a new trial.

Judgment affirmed.


All the Justices concur

Indictment for murder. Before Judge Terrell. Carroll superior court. June 15, 1920.
Smith & Smith, for plaintiff in error.
R. A. Denny, attorney-general, G. E. Boop, solicitor-general, and Graham Wright, contra.